 



Exhibit 10.41

FIRST AMENDMENT AGREEMENT

     FIRST AMENDMENT AGREEMENT, dated as of December 22, 2004 (the “First
Amendment”), to the Receivables Loan and Security Agreement, dated as of
June 24, 2004, among Maxtor Receivables LLC, a Delaware limited liability
company (the “Borrower”), Maxtor Corporation, a Delaware corporation (“Maxtor”),
as servicer (the “Servicer”), Merrill Lynch Commercial Finance Corp., as lender
(the “Lender”), Merrill Lynch Commercial Finance Corp., as agent (the “Agent”),
U.S. Bank National Association and the other parties named therein (as the same
has been and may be further amended, supplemented, modified and/or restated in
accordance with its terms, the “RLSA”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed thereto in the RLSA.

     WHEREAS, the parties hereto have agreed to amend the RLSA on the terms and
subject to the conditions herein set forth;

     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and subject to the fulfillment of the conditions
set forth below, the parties hereto agree as follows:

ARTICLE I. AMENDMENTS TO THE RLSA

            (a) The RLSA is hereby amended by deleting Clause (s) of
Section 7.01 of the RLSA in its entirety and substituting in lieu thereof the
following:

     “(s) the non-restricted and unencumbered cash, non-restricted and
unencumbered cash equivalents (determined and valued in accordance with GAAP)
and non-restricted and unencumbered marketable securities (determined and valued
in accordance with GAAP) of the Servicer (if Maxtor or any Affiliate thereof)
and its consolidated subsidiaries (including the Borrower) shall be, in the
aggregate, less than (i) $250 million at any time if the income or loss from
operations plus depreciation and amortization of good will and intangible assets
(determined in accordance with GAAP) of the Servicer (if Maxtor or any Affiliate
thereof) and its consolidated subsidiaries (including the Borrower) for the most
recently ended fiscal quarter of the Servicer multiplied by four (4) was less
than 20% of the long-term debt (determined in accordance with GAAP) of the
Servicer and its consolidated subsidiaries (including the Borrower) as of the
last day of such fiscal quarter and (ii) $175 million at any time if the income
or loss from operations plus depreciation and amortization of good will and
intangible assets (determined in accordance with GAAP) of the Servicer (if
Maxtor or any Affiliate thereof) and its consolidated subsidiaries (including
the Borrower) for the most recently ended fiscal quarter of the Servicer
multiplied by four (4) was greater than or equal to 20% of the long-term debt
(determined in accordance with GAAP) of the Servicer and its consolidated
subsidiaries (including the Borrower) as of the last day of such fiscal quarter;
or”

 



--------------------------------------------------------------------------------



 



            (b) The RLSA is hereby amended by deleting Clause (t) of
Section 7.01 of the RLSA in its entirety and substituting in lieu thereof the
following:

     “(t) with respect to each fiscal quarter of the Servicer (if Maxtor or any
Affiliate thereof) other than the fiscal quarters ending on or about
December 31, 2004 and March 31, 2005, the income or loss from operations plus
depreciation and amortization of good will and intangible assets (determined in
accordance with GAAP) of the Servicer (if Maxtor or any Affiliate thereof) and
its consolidated subsidiaries (including the Borrower) for such fiscal quarter
of the Servicer multiplied by four (4) shall be less than 20% of the long-term
debt (determined in accordance with GAAP) of the Servicer and its consolidated
subsidiaries (including the Borrower) as of the last day of such fiscal
quarter;”

            (c) Schedule VI of the RLSA is hereby amended by deleting such
Schedule in its entirety and inserting in lieu thereof Schedule VI attached
hereto as Annex I.

     SECTION 2. CONDITIONS TO EFFECTIVENESS

     This First Amendment shall be effective upon the delivery to the Agent of
counterparts hereof executed by each of the parties hereto.

     SECTION 3. MISCELLANEOUS

     (i) The Borrower and the Servicer each hereby certifies that the
representations and warranties set forth in Article IV of the RLSA (and any
other representations and warranties made by the Borrower or the Servicer in the
RLSA) are true and correct on the date hereof (after giving effect to this First
Amendment) with the same force and effect as if made on the date hereof, except
to the extent that such representations and warranties speak specifically to an
earlier date in which case they shall have been true and correct on such date.
In addition, after giving effect to this First Amendment, the Borrower and the
Servicer each represents and warrants (which representations and warranties
shall survive the execution and delivery hereof) that (a) no unwaived Early
Amortization Event (nor any event that but for notice or lapse of time or both
would constitute an unwaived Early Amortization Event) shall have occurred and
be continuing as of the date hereof nor shall any unwaived Early Amortization
Event (nor any event that but for notice or lapse of time or both would
constitute an unwaived Early Amortization Event) occur due to this First
Amendment becoming effective, (b) the Borrower and the Servicer each has the
corporate power and authority to execute and deliver this First Amendment and
has taken or caused to be taken all necessary corporate actions to authorize the
execution and delivery of this First Amendment, (c) no consent of any other
person (including, without limitation, shareholders or creditors of the Borrower
or the Servicer), and no action of, or filing with any governmental or public
body or authority is required to authorize, or is otherwise required in
connection with the execution and performance of this First Amendment other than
such that have been obtained and (d) this First Amendment constitutes the legal,
valid and binding obligation of the Borrower and the Servicer, enforceable
against such party in accordance

 



--------------------------------------------------------------------------------



 



with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general principles of equity which may limit
the availability of equitable remedies.

     (ii) The RLSA, as amended hereby, is hereby ratified and confirmed in all
respects and remains in full force and effect in accordance with its terms.

     (iii) All references in the RLSA to “this Agreement” and “herein” and all
references to the RLSA in the documents executed in connection with the RLSA
shall mean the RLSA as amended hereby and as it may in the future be amended,
restated, supplemented or modified from time to time.

     (iv) This First Amendment may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this First Amendment
by facsimile shall be effective as delivery of a manually executed counterpart
of this First Amendment.

     (v) In connection with this First Amendment, the Borrower hereby agrees to
pay all costs and expenses incurred by the Lender and the Agent in connection
with this First Amendment including, without limitation, the fees and expenses
of Kaye Scholer LLP, counsel to the Lender and the Agent.

     (vi) GOVERNING LAW. THIS FIRST AMENDMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

[Signature pages to follow.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment as of the date first above written.

     
THE BORROWER:
  MAXTOR RECEIVABLES LLC
 
   

  By: /s/ Glen Haubl

  Title: Treasurer
 
   
THE SERVICER:
  MAXTOR CORPORATION
 
   

  By: /s/ Duston Williams

  Title: Chief Financial Officer
 
   
THE AGENT:
  MERRILL LYNCH COMMERCIAL

  FINANCE CORP.
 
   

  By: /s/ Joseph Magnus

  Title: Director
 
   
THE LENDER:
  MERRILL LYNCH COMMERCIAL

  FINANCE CORP.
 
   

  By: /s/ Joseph Magnus

  Title: Director
 
   
THE TRUSTEE:
  U.S. BANK NATIONAL

  ASSOCIATION
 
   

  By: /s/ Eve D. Kaplan

  Title: Vice President

 



--------------------------------------------------------------------------------



 



ANNEX I

(See attached)

 



--------------------------------------------------------------------------------



 



Maxtor Corporation as Servicer for

Maxtor Receivables LLC (MRLLC)

Merrill Lynch/Radian

                                        Fiscal Month AR                        
    activity Used per     Cut-off Dates – per     Report Due Date on    
Settlement Date with     Books     Books     Servicer Report     Conduit
Purchasers    
Jan-05
    29-Jan-05     07-Feb-05     11-Feb-05    
Feb-05
    26-Feb-05     07-Mar-05     11-Mar-05    
Mar-05
    02-Apr-05     11-Apr-05     15-Apr-05    
Apr-05
    07-May-05     16-May-05     20-May-05    
May-05
    04-Jun-05     13-Jun-05     17-Jun-05    
Jun-05
    02-Jul-05     12-Jul-05     18-Jul-05    
Jul-05
    02-Jul-05     15-Aug-05     19-Aug-05    
Aug-05
    03-Sep-05     13-Sep-05     19-Sep-05    
Sep-05
    01-Oct-05     10-Oct-05     14-Oct-05    
Oct-05
    05-Nov-05     14-Nov-05     18-Nov-05    
Nov-05
    03-Dec-05     12-Dec-05     16-Dec-05    
Dec-05
    31-Dec-05                        

Reporting Date = 6th business day after Cut-off Date

Settlement Date = 10th business day after Cut-off Date

 